              Case 4:16-cv-03396-YGR Document 279 Filed 03/04/19 Page 1 of 3
     ~ilark E. Ellis - 127159
 1   Anthony I'. J. Valenti — 24542
     Lawrence K. Iglesias — 303700
2    ELLIS LAW GI2~UP LL,P
     1425 Diver Park Drive, Suite 440
3    Sacramento, CA 9515
     Tel:(916)2~3~~~20
4    Fax:(916)2~3-821
     mellis(a,ellislaw~r,~.com
5    avalenti ~~~llislaw~rp.cam
     li~lesias~a7.ellislaw~rn.com
6

7



9                                        i~ ~   ~         ~ ~ ~      ~         i~ "

10

11
     SANDRA McMILLIC)N, JESSICA ADEKO~'1~,
12   AND IGNACIO I'EREZ, on ~3ehalf of
     Themselves and all Others Similarly Situated,           1:      a ~I> -                  '~       ~'-.
13                                                                i.'               ~~ ~~          ~
           Plaintiffs,                                                               i,t ;,                   1
14
     v.
15                                                          Judge: Ion. Yvonne Gonzalez Rogers
     RAS~I CURTIS ~ ASSOCIP~TES,
16                                                          Trial I~at~: ~/Iay 6, 20.19
           Defendant.
17

18

19

20

21

22

23

24

25

26

27

2~


                                                    .~,     it                   ~t _
               Case 4:16-cv-03396-YGR Document 279 Filed 03/04/19 Page 2 of 3

 1

F           Plaintiff s~~ks to exclude, on the basis ofirrel~van~e and unfair prejudice, any testimony or
3 statements having to do with Rash Curtis' inability to pay the nine~fi~ure damages award sought in

4 this case.

5           Plaintiff's experts intend to testify that the class members are entitled to an award of more than
6 ~~02 ~lli~n in statutory damages. but the issue hers has less to do with any "unfairly prejudicial"

7 testimony from Rash Curtis within the meaning of Rules 401 and 4Q3 and more to do with whether

     Plaintiff~ experts' nine figure damage calculation "is so severe and oppressive as to be wholly
9 disproportion~d to the offense and obviously unreasonable." Kenro Inc. v. Fax Daily, Inc., 962 F.Supp.

10   1162, 1165 (S.D. Ind. 1997){quoting United States v. Citrin, 972 F.2d 1044, 1051 (9~" Cir. 1992)); see
11   also Forman v. Data Transfer, Inc., 164 F.IZ.D. 400,405(E.D. Pa. 1995)(Hating that the statutory
12 damages allowed under the TCPA were designed by Congress to be sufficient to incentivize individual

13 actions and that class actions posed the risk of"horrendous, possibly annihilating punishment,

14 unrelated to any damage to the purported class").

15          Il~ue roc~ss is implicated where statutory,"adding-machine" damages are sought under these
16 circumstances. See, e.g., State Faun Mutual Auto Ins. Co. v. Campbell, 53~ U.S. 40~,419,425 {2003)

17 ("The Due Process Clause ofthe Fourteenth Amendment prohibits the impositiax~ of grossly excessive

18 or arbitrary punishments on a tor~feasor"); BMW ofNorth Ame~aca, Inc. v. GoNe,517 IJ.S. 559, 5~0

19 (1996)(the "most commonly cited indicium of an unreasonable oz° ex~~ssive punitive damages award

2d is its ratio to the actual harm inflicted on the plaintiff'); Hale v. Morgan,22 Ca1.3d 3~~,404-405

21 (197 )(where the damages are "mandatory, mechanical, potentially limitless rn its effect, regardless of

22 the circumstance... We are ofthe view... the amount ofthe penalties is constitutionally ~xc~ssive.").

23          T PA damages, while Hat facially unconstitutional,"may become unconstitutional as applied
24 in an individual case." MaNyland v. Universal Electronics, Inc., X62 F.Supp.2d 457,465 (I3. Md.2012)

zs   /66
       TH such situations, a damages award may violate due process or constitute an `excessive fine' under
26 the Eighth AmendTnent.") In Maryland, the statutory damages under the TCPA would have been

27 $34,000,000, but the court only awarded $1,000,000. Id. at 464-466. See also Golan v. I~eritas Entm't,

2~ LLC,2017 ~JL 3923162, at *4(E.l~. Mo. Sept. 7, 2017)(3,242,493 calls paced in violation ofthe


                                        J~ j            ~ ,,.   ~+ ~        t,r -C
               Case 4:16-cv-03396-YGR Document 279 Filed 03/04/19 Page 3 of 3

 1   TCPA,"lit $500 p~~° violation, the TCPA would ret~uire a dama~~s award of X1,621,246,500.00. This
2 is obviously unreasonable and wholly disproportionate to the offense. The Court wi11 award [$14] per

3 call. This reflects the severity ofthe offense."); See also Texas v. Ame~°ican Blastfax, Inc., 164

4 F.Supp.2d X92,900-901 (W.I). Tex. 2001)( Althou~h the TCPA provides for liquidated damages of
                                                66



5 X500 far each violation, the Court finds it would be inequitable and unreasonable to award $500 for

6 each ofthese violatians." The court awarded 7 cents per violation.)

 7          In determining the propriety of statutory damages under the TC~'~1, this Court has looked past

     the lan~ua~e ofthe TCPA and considered whether an award would be sufficient to deter future
9 violations (e.g., whether the award is not a trivial amount in light of defendant's financial position).

10 ~'ee Heidorn v. BDD Mktg. & M~mt. Co., LLC, 2013 AIL 6571168, at *2(IV.D. dal. Oct. 9, 2013)(J.
11   Gonzalez Rogers). Rash Curtis submits that it should nat be prevented from offering testimony or
12 argument that the nine figure award sought by Plaintiff is "obviously unreasonable and wholly

13 disproportionate to the off~ns~" in light of defendant's financial position. American Blas~fax, supra,

14' 164 F.Supp.2d at 900-901; Heidorn, supra, 2013 Vi1I,657116, at *:'

15   Dated: March 4,2019
                                                     EI,C L`,~,.,,~~'~IJP ~,LP
16

17                                                   13y ~              ;
                                                          ark E. Ellisu~'
l~                                                      Attorneys for Defendant
                                                        1ZASH CUIZTIS c4~ 1~SSOCIATES
19

20

21

22

23

24

25

26

27

2$
